

113 HR 3719 IH: Video CHOICE Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3719IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Eshoo (for herself and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to facilitate retransmission consent negotiations between television broadcast stations and multichannel video programming distributors, to provide greater subscriber choice in cable service tiers, and for other purposes.1.Short titleThis Act may be cited as the Video Consumers Have Options in Choosing Entertainment Act of 2013 or the Video CHOICE Act of 2013.2.Carriage during retransmission consent negotiation impasseSection 325(b)(3) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)) is amended by adding at the end the following:(D)If a negotiation for a replacement or extended retransmission consent agreement between a television broadcast station and a multichannel video programming distributor reaches an impasse that results in the expiration of the carriage rights of the multichannel video programming distributor, the Commission may, notwithstanding paragraph (1)(A), authorize interim carriage of such station by such distributor pending the conclusion of a new agreement..3.Prohibition of agreements conditioned on carriage of affiliated programming(a)In generalSection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended by redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6) the following:(7)A television broadcast station that elects to exercise its right to grant retransmission consent under this subsection may not enter into a retransmission consent agreement with a multichannel video programming distributor that is directly or indirectly conditioned on carriage of any other programming affiliated with such station (or with a person who owns or controls, is owned or controlled by, or is under common ownership or control with such station)..(b)No effect on prior agreementsThe amendment made by subsection (a) shall apply with respect to retransmission consent agreements entered into after the date of the enactment of this Act.4.Rulemaking on blocking of online content during negotiationsNot later than 6 months after the date of the enactment of this Act, the Federal Communications Commission shall complete a rulemaking proceeding to determine whether, during retransmission consent negotiations or after the parties to such negotiations reach an impasse resulting in the expiration of an existing retransmission consent agreement, the blocking of online content owned by or affiliated with a television broadcast station (or a person who owns or controls, is owned or controlled by, or is under common ownership or control with such station) constitutes a failure to negotiate in good faith under section 325(b)(3)(C)(ii) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)(ii)).5.Cable service tiers(a)Contents of basic service tierSection 623(b)(7)(A) of the Communications Act of 1934 (47 U.S.C. 543(b)(7)(A)) is amended by striking clause (iii).(b)Retransmission consent service tier(1)In generalSection 623(b) of the Communications Act of 1934 (47 U.S.C. 543(b)) is amended by adding at the end the following:(9)Retransmission consent service tier(A)In generalEach cable operator of a cable system shall offer its subscribers a separately available retransmission consent service tier that consists only of the signal of each television broadcast station electing retransmission consent under section 325(b) that is carried on the cable system.(B)Subject to rate regulationThe retransmission consent service tier described in subparagraph (A) shall be subject to rate regulation under this Act to the same extent as the basic service tier described in paragraph (7)..(2)Prohibition on certain bundlingSection 623(b)(8)(A) of the Communications Act of 1934 (47 U.S.C. 543(b)(8)(A)) is amended to read as follows:(A)ProhibitionA cable operator may not require the subscription to any tier other than the basic service tier required by paragraph (7) as a condition of access to, or discriminate between subscribers to the basic service tier and other subscribers with regard to the rates charged for—(i)video programming offered on a per channel or per program basis; or(ii)the retransmission consent service tier described in paragraph (9)..(3)Conforming amendmentSection 623(a)(2)(A) of the Communications Act of 1934 (47 U.S.C. 543(a)(2)(A)) is amended by striking basic cable service and inserting the basic service tier described in subsection (b)(7).(c)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date of the enactment of this Act.6.FCC study of sports programming costsFor the first year that begins after the date that is 6 months after the date of the enactment of this Act and each year thereafter, the Federal Communications Commission shall conduct a study and submit to Congress a report on the costs paid by multichannel video programming distributors (as defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522)) for carriage of regional and national television sports networks in the top 20 regional sports markets, as determined by the Commission.